Exhibit 1 [TASE Logo] Tel-Aviv Stock Exchange 17 April 2013 185013.docx To: Members of the Bourse Honored Members, Subject: Silicom Ltd. (Company Number 2107) As stated in our circular dated March 28, 2013 with regards to the distribution of a dividend on April 17, 2013, the Company has provided the following data regarding the calculation of the rate of tax being withheld at source from the dividend: Source % of Dividend Individual Tax % Corporations Tax % Foreign Resident Tax % Regular Income 25 0 25 Benefited Enterprise 15 15 15 Weighted tax: individuals 18.46031%, corporations 9.80954%, foreign residents 18.46031%. Sincerely, (-) Galit Totman Listed Companies Liaison Unit Tel - Aviv Stock Exchange Ltd. Ahad Ha'am St. 54, Tel Aviv 6520216 ● POB 29060 Tel Aviv 6129001 ● Tel: 03-5677411, Fax: 03-5105379 www.tase.co.il
